UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-53600 CHINA YCT INTERNATIONAL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 65-2954561 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) c/o Shandong Spring Pharmaceutical Co., Ltd Economic Development Zone. Gucheng Road Sishui County Shandong Province PR China 273200 (Address of principal executive offices) (Zip Code) Issuer's telephone number: 406-282-3188 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares outstanding of the issuer’s common stock on August 5 2015 was 29,700,690. CHINA YCT INTERNATIONAL GROUP, INC. FORM 10-Q June 30, 2015 Table of Contents Page Consolidated Balance Sheets as of June 30, 2015 and March 31, 2015 (Unaudited) F-1 Consolidated Statements of Comprehensive Income for the Three Months Ended June 30, 2015 and 2014 (Unaudited) F-2 Consolidated Statements of Cash Flows for the Three Months Ended June 30, 2015 and 2014 (Unaudited) F-3 Notes to Consolidated Financial Statements F-4-F-10 CHINA YCT INTERNATIONAL GROUP, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, March 31, Assets Current assets: Cash and cash equivalent $ $ Accounts receivable Prepaid leases – current portion Inventory Total current assets Prepaid leases Development cost of acer truncatum bunge planting Plant, property, and equipment, net Advance payment for construction - Intangible assets, net Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Current liabilities: Accounts payable and other accrued expenses $ $ Taxes payable Total current liabilities Total liabilities Stockholders’ Equity Preferred stock, par value $500.00 per share; 45 shares authorized, issued and outstanding Common stock, par value $0.001 per share; 100,000,000 shares authorized;29,700,690 shares issued and outstanding Additional paid-in capital Statutory reserve Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. F - 1 CHINA YCT INTERNATIONAL GROUP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) THREE MONTHS ENDED JUNE 30, Revenue $ $ Cost of Goods Sold Gross Profit Operating Expenses Selling Expenses General &Administrative Expenses Research & Development Expenses Total operating expenses Income from operation Interest income Income before income tax Income tax Net income Other comprehensive income (loss) Foreign currency translation adjustment Comprehensive income $ $ Earnings per common share Basic and Diluted $ $ Weighted average number of common shares outstanding Basic and Diluted The accompanying notes are an integral part of these financial statements. F - 2 CHINA YCT INTERNATIONAL GROUP, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) THREE MONTHS ENDED JUNE 30, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Issuance of common shares for compensation and service - Changes in operating assets and liabilities: Prepaid lease - Inventory ) Accounts receivable ) Taxes payable ) ) Accounts payable and other accrued expenses ) ) Net cash provided by operating activities Cash flows from investing activities: Acquisition of plant and equipment ) - Development cost of acer truncatum bunge planting ) ) Advance payment for construction ) - Net cash used in investing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at ending of period $ $ Supplemental disclosures of cash flow information: Cash paid during the periods for: Interest $
